DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: figures do not include the drawing FIG. 3 mentioned in the description in at least para.[0035].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 3A includes reference numeral “308” which not mentioned in the description.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "230" (see at least instant application specification para. [0035]) and "232"  see at least instant application specification para. [0035] have both been used to designate “controller”.  
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see instant application specification para. [0002] describing figure 1 as prior art).  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
 “…transcranial magnetic simulation on a for a using a head mount…” in abstract, “ensuring that i) that” para.[0032], “optimized the delivery of magnetic energy for a given diagnosis” in para. [0034], “be diagnosed any such conditions” in para. [0037], “monitor the magnetic field the temperature of the assembly device” in para. [0041], “properties of the circuit component 350 are chosen” in para. [0043], “for the this condition” in para. [0049]  needs to be corrected.  A suggested correction is --transcranial magnetic [[simulation]] stimulation [[on a for a]] using a head mount--, -- ensuring [[that]] i) that--, -- optimized for the delivery of magnetic energy for a given diagnosis --, -- be diagnosed of any such conditions-- , -- monitor the magnetic field, the temperature of the assembly device --, -- properties of the circuit component 350 [[are]] chosen-- , -- for [[the]] this condition-- respectively. Appropriate correction is required. 
The disclosure is objected to because of the following informalities: The corresponding patent number (i.e. US 9456784 B2) for U.S. Application Ser. No. 13/829,349 in para. [0002] needs to be added. An Appropriate correction is required.
The specification is objected to for the following reason: The listing of references in the specification such as in para. [0002] is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
 Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Following claims  are objected to because of the following informalities:  
Claim 1 lines 2-3 “a head mount adapted to bear one or more magnetic assembly devices having unique identifiers” needs to be corrected. A suggested correction is – a head mount [[adapted]] configured to bear one or more magnetic assembly devices having unique identifiers — to  avoid any intended use/functional limitation recitation and interpretation which could raise question as to whether the limitation proceeding “adapted to” is required or not required as discussed in MPEP  § 2111.04.
Claim 16 includes acronyms such as “ID”. At least the first occurrence of the acronym should be spelled out in full. Appropriate correction is required. 
Claims  includes acronyms such as “ADHD”. At least the first occurrence of the acronym should be spelled out in full. Appropriate correction is required. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 in line 8-9 recite the limitation "the treatment".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 in line 2 recites “the treatment configuration data”. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-10  are also rejected under 35 U.S.C. 112(b) based on their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldwasser et al. (Pub. No.: US 20170224990 A1, hereinafter referred to as “Goldwasser”).
As per independent Claim 1, Goldwasser discloses a method of authorizing performance of transcranial magnetic simulation (Goldwasser disclosure to non-TMS also extends to TMS species. Here, the Goldwasser TMS species/embodiment would be pertinent is being applied. See at least [0968] -"microcontrollers to run an authentication protocol to query and confirm that the controller and the electrode assembly are authentic and authorized for use together.";  [0132]- “any appropriate modality of non-invasive transdermal (and/or transcranial) stimulation may be used, particularly those that apply energy to one or more brain regions to induce a cognitive state by actively or passively stimulating and/or inhibiting activity (e.g., neuronal activity). Examples of such transdermal stimulation modalities include …transcranial magnetic stimulation (TMS)”; [0703] - "Other brain stimulation modalities include ... transcranial magnetic stimulation (TMS)"; [0772]-“ other forms of neuromodulation can also be used, including but not limited to: transcranial magnetic stimulation (TMS)”) on a subject using a head mount ( [1198] - "the flexible transdermal multi-electrode assembly may be pressed against a body portion of the user using a headband, helmet, head scarf') adapted to bear one or more magnetic assembly devices ( [0585] - "different components of the device can be worn ... Some or all of the components of the device can also or alternatively be held against the skin by an accessory such as a headband or wrap") having unique identifiers ( [0625] - "radiofrequency identification (RFID) tag is a component of a disposable component of a stimulation device"), the method comprising:
connecting the one or more magnetic assembly devices to a control device ( See at least [0689] - "adherent electrodes 301 connect to controller 304 via connectors 302 and/or one or more cables"), each magnetic assembly device being installed at a location on the head mount ( [1198] - "the flexible transdermal multi-electrode assembly may be pressed against a body portion of the user using a headband, helmet, head scarf'); 
receiving, at the control device, the identifiers of the connected magnetic assembly devices ( See at least [0966] - "an RFID tag ... may serve to identify one or more characteristics of a particular electrode assembly"); 
determining whether the installed magnetic assembly devices are authorized for the treatment based on the received identifiers and treatment configuration information in a database ( See at least [0968] - "authentication protocol to query and confirm that the controller and the electrode assembly are authentic and authorized for use together.";  [0971] - "Additional electrode-specific information may be stored in the database with each known identification tag, such as ... the appropriate stimulation protocol for the respective electrode, acceptable threshold levels ... , acceptable operating parameters"); and 
energizing the connected one or more magnetic assembly devices based on the determination of authorization ( Examiner notes that here, the method step limitation “energizing the connected one or more magnetic assembly devices based on the determination of authorization”  lends itself to being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent “determining whether the installed magnetic assembly devices are authorized for the treatment based on the received identifiers and treatment configuration information in a database” may not necessarily be met and thus applied art, under this interpretation would  need not disclose this contingent/conditional method step. Nonetheless, Goldwasser in at least [0971] for example discloses energizing the connected one or more magnetic assembly devices based on the determination of authorization. See at least [0971] - "the controller may then deliver a programmed stimulation protocol to a user appropriate for the operating conditions of the electrode assembly.").

As per dependent Claim 2, Goldwasser further discloses the method wherein the database is hosted locally at the control device (See at least [0972] - "information may be stored locally on the neurostimulator device").

As per dependent Claim 3, Goldwasser further discloses the method wherein the database is hosted on a cloud platform ( See at least [0972] - "information may be stored ... in a database on a remote server connected to the neurostimulator"). 

As per dependent Claim 4, Goldwasser further discloses the method further comprising verifying the locations of the magnetic devices installed on the head mount (See at least [0649] - "the device is engineered such that impedance is determined upon an event (e.g., toggling of an on/off switch) in order to verify sufficient contact with the skin of a user prior to engaging stimulation."; See at least [1198] - "the flexible transdermal multi-electrode assembly may be pressed against a body portion of the user using a headband, helmet, head scarf').

As per dependent Claim 5, Goldwasser further discloses the method wherein the determination step includes comparing the verified locations with the treatment configuration data ( See at least [0870] - "Once the user has determined the correct position ... they may attach the adhesive electrode assembly and position it").

As per dependent Claim 6, Goldwasser further discloses the method further comprising: receiving, at the control device, for each magnetic assembly device, licensed treatment data ( See at least [0871] - "A database and UI as described herein may "push" (electronically distribute) a particular TES waveform to a particular user based on their login ... This may allow creation and distribution of vibes customized for particular users or classes of users."), wherein the determination step further includes comparing the received licensed treatment data with the treatment configuration information ( [0870] - "the methods and apparatuses (including the UIs) described herein may be configured to optimize the application of TES ensemble waveforms, including optimization ... of the fit of the electrodes with the apparatus.").

As per dependent Claim 7, Goldwasser the method further discloses further comprising: receiving, at the control device, number of use limits for authorized uses of each magnetic assembly device (See at least [0625] - "The number of uses and/or length of use is transmitted wirelessly to a PC, laptop, smartphone, tablet, or other mobile computing device"); recording a use of the one or more magnetic assembly devices in a data store ( [0625] - "machine readable memory is used to count the number of uses or length of time a ... system component has been used"); and in a subsequent use of the one or more magnetic assembly devices, determining by interrogating the data store whether a use limit has been reached for any of the one or more magnetic assembly devices ( [0625] - "a microcontroller or other electrical component compares the value in memory to a maximum number of uses").

As per dependent Claim 8, Goldwasser further discloses the method wherein the treatment configuration information contains data for energizing the connected one or more magnetic assembly devices to provide treatment for one of the following improvement or other modulation of mood, attention and focus, motor and cognitive functions, anxiety such as social shyness, depression, memory and learning, smoking cessation, alcoholism and other addiction, and PTSD ( See at least [1017] - "These embodiments permit higher current intensities to be transmitted comfortably so that desirable changes in a subject's cognitive function, cognitive state, mood"). 

As per dependent Claim 9, Goldwasser further discloses the method wherein the treatment configuration information contains data for energizing the connected one or more magnetic assembly devices to provide treatment for one of the following: a Tic Disorder, Tourette's Syndrome, Parkinson's disease, Dystonia, Tremor, Ataxia, amyotrophic lateral sclerosis, multiple sclerosis, epilepsy, migraine, headache, complex regional pain syndrome (CRPS), neuropathy, fibromyalgia, chronic fatigue syndrome, tinnitus, stroke, major depressive disorder, treatment resistant depression, an anxiety disorder, obsessive compulsive disorder, anorexia, bulimia, post-traumatic stress disorder (PTSD), schizophrenia, bipolar disorder, visual, auditory and other hallucinations secondary to psychiatric disorders, ADHD, substance abuse and addiction, a learning disorder, dyslexia, dysgraphia, a speech disorder, a memory disorder, dementia, Alzheimer's disease, traumatic brain injury, autism spectrum disorder, a disorder of consciousness, and urinary incontinence ( See at least [1230] - "a cognitive effect of neuromodulation may cause a change in an emotional state of the user where the change is detectable by an objective measurement (e.g. behavioral assay) and/or subjective report by the user and an emotion affected is selected from the list including ... anxiety ... depression").

As per dependent Claim 10, Goldwasser further discloses the method wherein the treatment configuration information contains data for energizing the connected one or more magnetic assembly devices to provide a medical stimulation treatment ( See at least [0584] - "apparatus can be configured to drive stimulation between the first and second electrode to induce a cognitive effect in the subject"). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Goldwasser in view of Leason et al. (Pub. No.: WO 2017091730 A2, hereinafter referred to as “Leason”).
As per independent Claim 16, Goldwasser discloses a computer-implemented method for managing a transcranial magnetic stimulation ("TMS") apparatus (Goldwasser disclosure to non-TMS also extends to TMS species. Here, the Goldwasser TMS species/embodiment would be pertinent is being applied. See at least Goldwasser [0968] - "microcontrollers to run an authentication protocol to query and confirm that the controller and the electrode assembly are authentic and authorized for use together.";  [0132]- “any appropriate modality of non-invasive transdermal (and/or transcranial) stimulation may be used, particularly those that apply energy to one or more brain regions to induce a cognitive state by actively or passively stimulating and/or inhibiting activity (e.g., neuronal activity). Examples of such transdermal stimulation modalities include …transcranial magnetic stimulation (TMS)”; [0703] - "Other brain stimulation modalities include ... transcranial magnetic stimulation (TMS)"; [0772]-“ other forms of neuromodulation can also be used, including but not limited to: transcranial magnetic stimulation (TMS)”)) having a controller and a plurality of magnetic assembly devices for providing a treatment ( [0689] - "adherent electrodes 301 connect to controller 304 via connectors 302 and/or one or more cables"), each of the magnetic assembly devices having a unique product ID ( [0625] - "radiofrequency identification (RFID) tag is a component of a disposable component of a stimulation device"), and being governed for a limited number permitted uses per treatment ( [0625] - "The number of uses and/or length of use is transmitted wirelessly to a PC, laptop, smartphone, tablet, or other mobile computing device"); the method comprising: 
receiving, from the controller, a request to use an identified one of the plurality of magnetic assembly devices for a particular treatment ( See at least Goldwasser [0966] - "an RFID tag ... may serve to identify one or more characteristics of a particular electrode assembly"); 
determining, based on the particular treatment and the product ID of the magnetic assembly device, whether the device is not licensed for the particular treatment, or has no further uses left for the particular treatment ( See at least Goldwasser [0968] - "authentication protocol to query and confirm that the controller and the electrode assembly are authentic and authorized for use together.";  Goldwasser [0971] - "Additional electrode-specific information may be stored in the database with each known identification tag, such as ... the appropriate stimulation protocol for the respective electrode, acceptable threshold levels ... , acceptable operating parameters"); and 
to prevent additional uses if it is determined that the device is either not licensed for the particular treatment or has no further uses left for the particular treatment by impeding the controller from energizing the identified magnetic assembly device ( Examiner notes that here, the method step limitation “prevent additional uses if it is determined that the device is either not licensed for the particular treatment or has no further uses left for the particular treatment by impeding the controller from energizing the identified magnetic assembly device”  lends itself to being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions precedent “determining, based on the particular treatment and the product ID of the magnetic assembly device, whether the device is not licensed for the particular treatment, or has no further uses left for the particular treatment” may not necessarily be met and thus applied art, under this interpretation would  need not disclose this contingent/conditional method step. Nonetheless, Goldwasser in at least [0625] for example discloses prevent additional uses if it is determined that the device is either not licensed for the particular treatment or has no further uses left for the particular treatment by impeding the controller from energizing the identified magnetic assembly device. See at least Goldwasser [0625] - "system is used to cease device operation once the limit in uses or time has been reached."). 
Goldwasser does not explicitly disclose wherein: posting the product ID and the number of permitted uses per treatment to a distributed ledger of a blockchain maintained in a peer-to-peer network for each of the plurality of magnetic assembly devices; using a smart contract implemented on a blockchain platform; enforcing the smart contract.
However, in an analogous  individual's health information related distributed ledger technology based secure, trustworthy, transparent and unalterable health record management field of endeavor, Leason discloses a health information management method that includes posting the product ID and the number of permitted uses per treatment to a distributed ledger of a blockchain ( See at least Leason [0151] - "institutional-based electronic medical records can be validated and securely stored in a distributed ledger (e.g., a blockchain)") maintained in a peer-to-peer network ( See at least Leason [0147] - "a plurality of computing devices, such as in a peer-to-peer (P2P) network") for each of the plurality of magnetic assembly devices; 
using a smart contract implemented on a blockchain platform (Leason at least  [0057] - "user computing device 104 can employ software for enabling a communication session ... to be established between the information processor 102/user workstation 104 and one or more various respective devices, including to effect secure blockchain transactions."; [0150]-“ one or more smart contracts, as known in the art, in which terms and parameters are defined by the owner of the information (i.e., the person) and accepted by one or more parties seeking access to the information (e.g., requesters of the health information). Such requesting parties can desire access to specific health information … access to information in a secure ledger (e.g., a blockchain via Opt-in or other suitable acceptance technology) can be provided in exchange for something of value”;  [0157] - "each participating node in the blockchain processes the transaction(s) as a function of the terms and logic set forth in the smart contract."); 
enforcing the smart contract (Examiner notes that here, the method step limitation “enforcing the smart contract to prevent additional uses if it is determined that the device is either not licensed for the particular treatment or has no further uses left for the particular treatment by impeding the controller from energizing the identified magnetic assembly device”  lends itself to being broadly yet reasonably interpreted under MPEP 2111.04(II) as contingent limitation since this step is not required to be performed because the conditions  [a] “determining, based on the particular treatment and the product ID of the magnetic assembly device, whether the device is not licensed for the particular treatment, or has no further uses left for the particular treatment” and/or  [b] “if it is determined that the device is either not licensed for the particular treatment or has no further uses left for the particular treatment by impeding the controller from energizing the identified magnetic assembly device” may not necessarily be met and thus applied art, under this interpretation would  need not disclose this contingent/conditional method step. Nonetheless, See at least Leason [0167] - "smart contract offer parameter information is received ... Thereafter, acceptance of the terms and agreement to provide value in accordance with the terms identified")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method for managing a TMS apparatus having a controller and a plurality of magnetic assembly devices for providing a treatment as taught by Goldwasser, by including wherein posting the product ID and the number of permitted uses per treatment to a distributed ledger of a blockchain maintained in a peer-to-peer network for each of the plurality of magnetic assembly devices, as taught by Leason. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  that it would more efficiently allow for part of a user's health information to be recorded and verified as a function of an algorithm providing a consensus among a plurality of computing devices (Leason, [0147]) and also to more efficiently implement a communication session, for example, an HTTP session, to be established between the information processor 102/user workstation 104 and one or more various respective devices (Leason, [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method for managing a TMS apparatus having a controller and a plurality of magnetic assembly devices for providing a treatment as taught by Goldwasser, by including smart cart related steps such as  use of a smart contract implemented on a blockchain platform; enforcing the smart contract, as taught by Leason. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of  that  a user can selectively license or otherwise agree to disseminate validated health-related information securely, such as a function of one or more smart contracts, in which terms and parameters are defined by the owner of the information (i.e., the person) and accepted by one or more parties seeking access to the information (e.g., requesters of the health information), thereby allowing easy and secure access to such requesting parties desiring access to specific health information (Leason, [0150])

As per dependent Claim 17, the combination of Goldwasser and Leason as a whole further discloses wherein the step of enforcing the smart contract includes sending a notification to at least one of a user and a vendor indicating that only one permitted use of the magnetic assembly device for the requested particular treatment is left (Goldwasser in at least [0625] - "The number of uses and/or length of use is transmitted wirelessly to a PC, laptop, smartphone, tablet, or other mobile computing device.". Goldwasser does not explicitly disclose the smart contract features. However, Leason discloses the smart contract. Leason at least [0155] - "example blockchain that includes a smart contract". Thus, combination of applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants.). 

As per dependent Claim 18, the combination of Goldwasser and Leason as a whole further discloses wherein the step of enforcing the smart contract includes preventing the transcranial magnetic stimulation apparatus from activating the magnetic assembly device (Goldwasser further discloses wherein the step of enforcing includes preventing the transcranial magnetic stimulation apparatus from activating the magnetic assembly device. See at least Goldwasser [0970] -"the controller may render the coupled electrode assembly inoperable". Goldwasser does not explicitly disclose the smart contract feature. Leason discloses the smart contract. See Leason at least  [0155] - "example blockchain that includes a smart contract". Thus, combination of applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants.).

As per dependent Claim 19, the combination of Goldwasser and Leason as a whole further discloses method further comprising: posting a new use transaction on the distributed ledger when it is determined that the device licensed for the particular treatment and has further uses left for the particular treatment; and  updating the distributed ledger to debit the number of uses the device has left after a new use transaction has been posted (Goldwasser in at least [0625] - "The number of uses and/or length of use is transmitted wirelessly to a PC, laptop, smartphone, tablet, or other mobile computing device". The limitation “to debit the number of uses the device has left after a new use transaction has been posted” is disclosed in at least Goldwasser [0625] - "machine readable memory is used to count the number of uses or length of time a ... system component has been used". Goldwasser does not explicitly disclose the limitations “wherein posting a new use transaction on the distributed ledger; and updating the distributed ledger”. However, Leason discloses posting a new use transaction on the distributed ledger. See at least Leason [0157] - "in order to update specific ledgers with one or more transactions, each participating node in the blockchain processes the transaction(s) as a function of the terms and logic set forth in the smart contract."; Leason also discloses  updating the distributed ledger limitation. See Leason at least [0157] - "in order to update specific ledgers with one or more transactions, each participating node in the blockchain processes the transaction(s) as a function of the terms and logic set forth in the smart contract.". Thus, combination of applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants.).

As per dependent Claim 20, the combination of Goldwasser and Leason as a whole further discloses method, wherein the plurality of magnetic assembly devices are employed by the transcranial magnetic stimulation apparatus in a manner governed by a protocol that is prescribed for each particular treatment (Goldwasser at least [0645] - "pre-determined stimulation protocols can be chosen for safety and efficacy and be stored in computer readable memory present in the device"; Goldwasser at least [0657] - "The number and placement of electrodes, along with the stimulation parameters, determines the induced cognitive effect on a user").  

As per dependent Claim 21, the combination of Goldwasser and Leason as a whole further discloses method wherein the protocol includes a type of stimulation waveform, a magnitude of stimulation, and a duration of stimulation and a prescribed cranial position for specific ones of the plurality of the magnetic assembly devices (Goldwasser at least [0587] - "This control may include control of the start, duration and timing of stimulation (e.g., on/off; duration, etc.) and/or may also include controls for the waveforms to be applied ... the induced cognitive effect is a function of the position of the electrodes").  

As per dependent Claim 22, the combination of Goldwasser and Leason as a whole further discloses method wherein the particular treatment is for one of the following: Parkinson's disease, stuttering, depression, Myotonic Dystrophy, epilepsy, aphasia, dyslexia, obsessive compulsive disorder and schizophrenia (Goldwasser in at least [1230] - "a cognitive effect of neuromodulation may cause a change in an emotional state of the user where the change is detectable by an objective measurement (e.g. behavioral assay) and/or subjective report by the user and an emotion affected is selected from the list including ... depression").  

As per dependent Claim 23, the combination of Goldwasser and Leason as a whole further discloses method wherein the TMS apparatus is controlled by a control device having a processor operative to execute code for running a blockchain interaction application and a TMS interface (Goldwasser in at least [0848] - "The neuromodulation components 44704 further contain ... user interface". Goldwasser does not explicitly disclose wherein a control device having a processor operative to execute code for running a blockchain interaction application. However, Leason discloses wherein a control device having a processor operative to execute code for running a blockchain interaction application. See Leason at least [0155] - "In the respective blockchain record illustrated in FIG. 26, a plurality of parameters is defined in the offer that represent conditions set forth by the licensor ". Thus, combination of applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants).

As per dependent Claim 24, the combination of Goldwasser and Leason as a whole further discloses method wherein the blockchain interaction application is operative to generate commands for controlling operation of the TMS apparatus (Goldwasser in at least [1104] - "command control may tell the processor to prepare to receive and/or deliver a new component waveform, or it may tell the processor to edit or modify an existing component waveform". Goldwasser does not explicitly disclose wherein the blockchain interaction application is operative. However, Leason discloses wherein the blockchain interaction application is operative. See at least Leason [0151] - "a plurality of participating nodes share access to the blockchain and validate transactions and data sources over time". Thus, combination of applied art as a whole discloses all the limitations as now explicitly, positively and specifically recited by the Applicants).
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20160008620 A1 for disclosing a therapeutic or diagnostic system comprises a non-invasive brain stimulation device (such as a TMS stimulation device) or other neuromodulation device configured to stimulate a patient's brain or nervous system by emitting electromagnetic pulses according to stimulation parameters, such as a pulse frequency or burst repetition frequency or other parameters, that provides surprising improvements in responsiveness and/or may require only a relatively short train of pulses to achieve high efficacy. In particular, stimulation pulses may be delivered at a frequency of between 12 and 40 Hertz with a 3 to 5 ratio as compared with burst repetition frequency, or at other specific patterns within that range. The stimulation parameters may be pre-stored and customized to individual patients, being identified through an automated search routine during which patient feedback is monitored. A user interface may be provided to allow an operator to conveniently select the appropriate parameters for the desired treatment. This prior art is similar in terms  disclosing magnetic stimulation devices and/or EEG acquisition devices to that disclosed.
US 20180268944 A1 for disclosing systems, apparatus and methods for management of health and wellness information, and management of health and wellness information transactions via smart contract, distributed ledger systems, and peer-to-peer healthcare framework built on blockchain technologies similar to that disclosed and claimed.
US 20160193476 A1 for disclosing  apparatus for applying Transcranial Magnetic Stimulation (TMS) to an individual, wherein the apparatus comprises: a head mount for disposition on the head of an individual; and a plurality of magnet assemblies for releasable mounting on the head mount, wherein each of the magnet assemblies comprises a permanent magnet, and at least one of (i) a movement mechanism for moving the permanent magnet and/or (ii) a magnetic shield shutter mechanism, for selectively providing a rapidly changing magnetic field capable of inducing weak electric currents in the brain of an individual so as to modify the natural electrical activity of the brain of the individual; wherein the number of magnet assemblies mounted on the head mount, their individual positioning on the head mount, and their selective provision of a rapidly changing magnetic field is selected so as to allow the spatial, strength and temporal characteristics of the magnetic field to be custom tailored for each individual, whereby to provide individual-specific TMS therapy, to assist in diagnosis or to map out brain function in neuroscience research. This prior art similar in terms of TMS device and manner of using to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        November 5, 2022